Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 1 of 19 PagelD 13404

y

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA
ORLANDO DIVISION

SIEMENS ENERGY, INC.,
Plaintiff,

Vv.
Case No: 6:17-cv-171-Orl-40LRH

MIDAMERICA C2L INCORPORATED
Defendant.

COURT’S INSTRUCTIONS TO THE JURY

Members of the jury:

It is my duty to instruct you on the rules of law that you must
use in deciding this case.

When | have finished you will go to the jury room and begin

your discussions, sometimes called deliberations.
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 2 of 19 PagelD 13405

Jury Instruction No. 1

Your decision must be based only on the evidence presented
here. You must not be influenced in any way by either sympathy
for or prejudice against anyone.

You must follow the law as | explain it—even if you do not
agree with the law—and you must follow all of my instructions as a
whole. You must not single out or disregard any of the instructions
on the law.

The fact that a corporation is involved as a party must not
affect your decision in any way. A corporation and all other persons
stand equal before the law and must be dealt with as equals in a
court of justice. When a corporation is involved, of course, it may
act only through people as its employees; and, in general, a
corporation is responsible under the law for the acts and
statements of its employees that are made within the scope of their

duties as employees of the company.
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 3 of 19 PagelD 13406

Jury Instruction No. 2
As | said before, you must consider only the evidence that |

have admitted in the case. Evidence includes the testimony of
witnesses and the exhibits admitted. But, anything the lawyers say
is not evidence and is not binding on you.

You should not assume from anything | have said that | have
any opinion about any factual issue in this case. Except for my
instructions to you on the law, you should disregard anything | may
have said during the trial in arriving at your own decision about the
facts.

Your own recollection and interpretation of the evidence is
what matters.

In considering the evidence you may use reasoning and
common sense to make deductions and reach conclusions. You
should not be concerned about whether the evidence is direct or
circumstantial.

“Direct evidence’ is the testimony of a person who asserts that

he or she has actual knowledge of a fact, such as an eyewitness.
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 4 of 19 PagelD 13407

“Circumstantial evidence” is proof of a chain of facts and
circumstances that tend to prove or disprove a fact. There is no
legal difference in the weight you may give to either direct or

circumstantial evidence.
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 5 of 19 PagelD 13408

Jury Instruction No. 3
When | say you must consider all the evidence, | do not mean

that you must accept all the evidence as true or accurate. You
should decide whether you believe what each witness had to say,
and how important that testimony was. In making that decision you
may believe or disbelieve any witness, in whole or in part. The
number of witnesses testifying concerning a particular point does
not necessarily matter.
To decide whether you believe any witness, | suggest that you
ask yourself a few questions:
e Did the witness impress you as one who was telling the
truth?
e Did the witness have any particular reason not to tell the
truth?
e Did the witness have a personal interest in the outcome of
the case?

e Did the witness seem to have a good memory?
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 6 of 19 PagelD 13409

e Did the witness have the opportunity and ability to accurately
observe the things he or she testified about?

e Did the witness appear to understand the questions clearly
and answer them directly?

e Did the witness’s testimony differ from other testimony or

other evidence?
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 7 of 19 PagelD 13410

Jury Instruction No. 4

You should also ask yourself whether there was evidence that
a witness testified falsely about an important fact. And ask whether
there was evidence that at some other time a witness said or did
something, or did not say or do something, that was different from
the testimony the witness gave during this trial.

But keep in mind that a simple mistake does not mean a
witness was not telling the truth as he or she remembers it. People
naturally tend to forget some things or remember them
inaccurately. So, if a witness misstated something, you must
decide whether it was because of an innocent lapse in memory or
an intentional deception. The significance of your decision may
depend on whether the misstatement is about an important fact or

about an unimportant detail.
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 8 of 19 PagelD 13411

Jury Instruction No. 5

Sometimes the parties have agreed that certain facts are true.
Counsel read stipulations of fact to you during the trial. This
agreement is called a stipulation. You must treat these facts as

proved for this case.
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 9 of 19 PagelD 13412

Jury Instruction No. 6
A Party may serve upon another party a written request to
admit the truth of facts or the application of law to facts. Counsel
for Siemens read to you requests for admission and C2L’s
responses. A matter admitted by another party in response to a

request for admission is conclusively established.
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 10 of 19 PagelD 13413

Jury Instruction No. 7

In this case it is the responsibility of the Plaintiff, Siemens, to
prove every essential part of its claim by a “preponderance of the
evidence.” This is sometimes called the “burden of proof’ or the
“burden of persuasion.”

A “preponderance of the evidence” simply means an amount
of evidence that is enough to persuade you that the Plaintiffs claim
is more likely true than not true.

If the proof fails to establish any essential part of a claim or
contention by a preponderance of the evidence, you should find
against the Plaintiff.

In deciding whether any fact has been proved by a
preponderance of the evidence, you may consider the testimony of
all of the witnesses, regardless of who may have called them, and
all of the exhibits received in evidence, regardless of who may have

produced them.

10
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 11 of 19 PagelD 13414

Jury Instruction No. 8

In this case, Siemens seeks to recover damages for breach
of contract against C2L. Breach of contract means that a party
failed to perform an obligation according to the terms of a contract.
Siemens contends that C2L failed to pay the termination fee due
under the 2012 License and Service Agreement. In order to prevail
on this claim, Siemens must prove the following elements by a

preponderance of the evidence:

First: The existence of a contract between the parties;

Second: Siemens did what it was required to do under the
contract;

Third: | C2L breached the contract by not doing what it was
required to do under the contract; and

Fourth: C2L’s breach of the contract resulted in damages to
Siemens.

If you decide that C2L breached the contract by failing to pay
the termination fee under the 2012 License and Service
Agreement, and that C2L was not excused from performance, you

must find for Siemens on its breach of contract claim and report

11
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 12 of 19 PagelD 13415

that to the Court on the verdict form. If you decide that C2L did not
breach the contract, or that its performance was excused, you must
find for C2L on Siemens’ breach of contract claim and report that

to the Court on the verdict form.

12
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 13 of 19 PagelD 13416

Jury Instruction No. 9

As you have heard, Siemens claims that C2L breached
the 2012 License and Service Agreement with Siemens when it
failed to pay the termination fee under the agreement. If you decide
that C2L breached the contract with Siemens, you must go on to
consider C2L’s affirmative defense that the breach should be
excused because of Siemens’ alleged anticipatory repudiation of

the contract.

A party to a contract is not required to perform its obligations
under the contract if the other party clearly and unconditionally
indicates, through words or actions or both, that it will not or, as a
result of its voluntary actions, cannot do what it was required to do
under the contract. In that situation, the breach is called an
anticipatory repudiation of the contract. Where the time for a party
to perform its contract obligations has not yet occurred, that party's
words or actions may be considered an anticipatory repudiation of

the contract only if they clearly and unconditionally indicate an

13
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 14 of 19 PagelD 13417

intention not to do what it was required to do under the contract, or
an inability to perform those requirements due to the party's

voluntary actions.

To excuse C2L’s failure to pay the termination fee under the
contract with Siemens, C2L has the burden of proving, by a
preponderance of the evidence, (1) that Siemens repudiated the
contract in advance by clearly and unconditionally indicating,
through words or actions or both, that it would not or, as a result of
its voluntary actions, could not do what Siemens was required to
do under the contract, and (2) that C2L was ready, willing and able
to perform its obligations under the contract. Preponderance of the

evidence is defined in Instruction No. 7.

If you decide that (1) Siemens’ notification to C2L that
Siemens would be closing the fuel gasification division of its
business clearly and unconditionally indicated that Siemens would
not or, as a result of its voluntary actions, could not do what it was

required to do under the contract, and (2) that C2L was ready,

14
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 15 of 19 PagelD 13418

willing and able to perform its obligations under the contract, you
will find for C2L on Siemens breach of contract claim. If you decide
that (1) Siemens’ notification to C2L that Siemens would be closing
the fuel gasification division of its business did not clearly or
unconditionally indicate that it would not or, as a result of its
voluntary actions, could not do what it was required to do under the
contract, or (2) that C2L was not ready, willing and able to perform

its obligations under the contract, you will find for Siemens.

15
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 16 of 19 PagelD 13419

Jury Instruction No. 10

If you find from your consideration of all the evidence that
Siemens has proven all the elements of its breach of contract claim
and that C2L has not proven any affirmative defense, you must find
in favor of Siemens on the claim and award Siemens

$13,200,395.50.

Of course, the fact that | have given you instructions
concerning the issue of the Plaintiffs damages should not be
interpreted in any way as an indication that | believe that the

Plaintiff should, or should not, prevail in this case.

16
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 17 of 19 PagelD 13420

Jury Instruction No. 11
Your verdict must be unanimous—in other words, you must

all agree. Your deliberations are secret, and you will never have to
explain your verdict to anyone.

Each of you must decide the case for yourself, but only after
fully considering the evidence with the other jurors. So you must
discuss the case with each other and try to reach an agreement.
While you are discussing the case, do not hesitate to re-examine
your own opinion and change your mind if you become convinced
that you were wrong. But do not give up your honest beliefs just
because others think differently or because you simply want to get

the case over with.

17
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 18 of 19 PagelD 13421

Jury Instruction No. 12

When you get to the jury room, choose one of your members
to act as foreperson. The foreperson will direct your deliberations
and speak for you in court.

A verdict form has been prepared for your convenience.

[Explain Verdict Form]

Take the verdict form with you into the jury room. When you
have all agreed on the verdict, your foreperson must fill in the form,
sign it, and date it. Then you will return it to the courtroom.

lf you wish to communicate with me at any time, please write
down your message or question and give it to the court security
officer. The court security officer will bring it to me and | will respond
as promptly as possible—either in writing or by talking to you in the
courtroom. Please understand that | may have to talk to the lawyers
and the parties before | respond to your question or message, so

you should be patient as you await my response. But | caution you

18
Case 6:17-cv-00171-PGB-LRH Document 286 Filed 03/04/20 Page 19 of 19 PagelD 13422

not to tell me how many jurors have voted one way or the other at
that time. That type of information should remain in the jury room
and not be shared with anyone, including me, in your note or

question.

19
